ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2011-07-18_ORD_01_NA_08_EN.txt.                                                                                              627




                          DISSENTING OPINION OF JUDGE AD HOC COT

                 [Translation]

                                        I. Preliminary Observations

                    1. I regret that I am unable to concur in the decision adopted by the
                 majority of the Court on the request for the indication of provisional mea-
                 sures submitted by Cambodia in the case concerning the Temple of Preah
                 Vihear (Request for Interpretation of the Judgment of 15 June 1962 in the
                 Case concerning the Temple of Preah Vihear (Cambodia v. Thailand)
                 (Cambodia v. Thailand)). I applaud the efforts of the Court to give a bal-
                 anced decision which does not prejudge the principal proceedings. How-
                 ever, I differ on some aspects of the reasoning put forward by the Court
                 and believe that the principal provisional measure indicated is not appro-
                 priate.
                    2. The indication of provisional measures is always an exceptional
                 measure, since the Court limits the free exercise of the parties’ rights
                 before ruling on its own jurisdiction, that is, before satisfying itself that it
                 has the consent of the parties to the proceedings. This power must be
                 exercised wisely and with discretion under the circumstances.
                    3. This general observation is all the more pertinent when the Court is
                 seised of an application for the indication of provisional measures in con-
                 nection with a request for interpretation under Article 60 of the Statute.
                 The Court has exercised this power only once, in connection with the
                 request for an interpretation in the Avena case (Request for Interpretation
                 of the Judgment of 31 March 2004 in the Case concerning Avena and Other
                 Mexican Nationals (Mexico v. United States of America) (Mexico v.
                 United States of America), Provisional Measures, Order of 16 July 2008,
                 I.C.J. Reports 2008, p. 311). However, the circumstances were very differ-
                 ent. The lives of men sentenced to death and awaiting execution were at
                 stake. The aim of the provisional measures decided by the Court was to
                 ensure that the judgment concerned by the request for interpretation
                 should not be emptied of all content as a result of the disagreement
                 between the Parties as to its interpretation. The present proceedings con-
                 cern a request for interpretation of a judgment rendered half a century
                 ago, and which was applied without any problems for a good 40 years.
                 The Court’s original basis of jurisdiction disappeared long ago. Admit-
                 tedly, a request for interpretation is not subject to any time-limit. How-
                 ever, as provisional measures significantly limit the exercise of territorial
                 sovereignty, they should be indicated in such a case only after strict verifi-
                 cation of the basis of the Court’s jurisdiction and of the conditions required
                 for the application of Article 60 of the Statute.


                                                                                              94




6 CIJ1023.indb 185                                                                                  18/06/13 10:38

                                request for interpretation (diss. op. cot)                  628

                                      II. The Object of the Request

                    4. The request submitted by Cambodia in the principal proceedings is
                 presented as a request for interpretation of the Judgment of 15 June 1962.
                 Thailand contests this characterization. It considers that the true object
                 of Cambodia’s request concerns either enforcement of the Judgment or its
                 revision.
                    5. In Thailand’s view, in so far as Cambodia is seeking the withdrawal
                 of Thai civilian and military personnel from the disputed area, the pro-
                 ceedings relate to enforcement of the Judgment, a matter which for many
                 years has not posed any problem. As we know, the Court does not have
                 jurisdiction to “follow up” its judgments. It falls to the Security Council
                 to intervene if necessary, under Article 94, paragraph 2, of the Charter.
                    6. As regards the part of the request relating to the status of the fron-
                 tier, Thailand regards this as an application for revision of the 1962 Judg-
                 ment, which should have been based on Article 61 of the Statute and not
                 on Article 60. The request in effect contradicts the Court’s clear ruling in
                 1962, which rejected Cambodia’s first two submissions at the time.
                    7. In its final submissions, read at the hearing of 20 March 1962, Cam-
                 bodia states :
                        “May it please the Court :
                        1. To adjudge and declare that the map of the Dangrek sector
                     (Annex I to the Memorial of Cambodia) was drawn up and published
                     in the name and on behalf of the Mixed Delimitation Commission set
                     up by the Treaty of 13 February 1904, that it sets forth the decisions
                     taken by the said Commission and that, by reason of that fact and
                     also of the subsequent agreements and conduct of the Parties, it pre-
                     sents a treaty character ;
                        2. To adjudge and declare that the frontier line between Cambodia
                     and Thailand, in the disputed region in the neighborhood of the Tem-
                     ple of Preah Vihear, is that which is marked on the map of the Com-
                     mission of Delimitation between Indo‑China and Siam (Annex I to
                     the Memorial of Cambodia) . . .” (Temple of Preah Vihear (Cambo‑
                     dia v. Thailand), Merits, Judgment, I.C.J. Reports 1962, p. 11.)
                   8. The Court responds to these submissions in very precise terms, in
                 two parts. At the beginning of its 1962 Judgment, the Court notes :
                       “Accordingly, the subject of the dispute submitted to the Court is
                     confined to a difference of view about sovereignty over the region of
                     the Temple of Preah Vihear. To decide this question of territorial sov-
                     ereignty, the Court must have regard to the frontier line between the
                     two States in this sector. Maps have been submitted to it and various
                     considerations have been advanced in this connection. The Court will
                     have regard to each of these only to such extent as it may find in them
                     reasons for the decision it has to give in order to settle the sole dispute
                     submitted to it, the subject of which has just been stated.” (Ibid., p. 14.)

                                                                                              95




6 CIJ1023.indb 187                                                                                  18/06/13 10:38

                                 request for interpretation (diss. op. cot)                   629

                   9. It then adds, in the paragraphs preceding the operative clause stricto
                 sensu :
                          “Referring finally to the Submissions presented at the end of the
                       oral proceedings, the Court, for the reasons indicated at the beginning
                       of the present Judgment, finds that Cambodia’s first and second
                       ­Submissions, calling for pronouncements on the legal status of the
                        Annex 1 map and on the frontier line in the disputed region, can be
                        entertained only to the extent that they give expression to grounds,
                        and not as claims to be dealt with in the operative provisions of the
                        Judgment.” (I.C.J. Reports 1962, p. 36.)
                    10. To the extent that Cambodia, in its submissions, could be said to
                 be asking the Court to reconsider the said decision and “[t]o adjudge and
                 declare that the frontier line between Cambodia and Thailand, in the dis-
                 puted region in the neighborhood of the Temple of Preah Vihear, is that
                 which is marked on the map of the Commission of Delimitation between
                 Indo-China and Siam (Annex I to the Memorial of Cambodia)” (ibid.,
                 p. 11), it would appear that its Application concerns not the interpreta-
                 tion of the Judgment (Article 60 of the Statute), but the revision of the
                 said Judgment (Article 61 of the Statute).
                    11. The two arguments relating to the nature of the request implicitly
                 raise the question of abuse of process. Is this not an attempt, 50 years
                 after the delivery of the 1962 Judgment, to submit new claims by grafting
                 them onto a so-called dispute as to the interpretation of the Judgment, in
                 order to ensure a basis of jurisdiction which would otherwise be lacking ?
                 It would be advisable for the Court to reconsider the question during the
                 main proceedings, with a view to discouraging this type of action, which
                 calls into question the fundamental principle of the consent of the Parties
                 to the proceedings.
                    12. I recognize that Cambodia’s Application is ambiguous in respect of
                 these questions and should be clarified in the main proceedings. However,
                 I regret that the Court did not deem it necessary to respond to these argu-
                 ments, which are at the basis of Thailand’s request for the Application to
                 be removed from the List in limine litis, and that it merely offered a par-
                 tial response in the course of its reasoning.


                     III. Dispute as to the Meaning or Scope of the 1962 Judgment

                     13. In paragraph 22 of the Order, the Court considers that
                       “a dispute within the meaning of Article 60 of the Statute must be
                       understood as a difference of opinion or views between the parties as
                       to the meaning or scope of a judgment rendered by the Court ; and
                       [that] the existence of such a dispute does not require the same c­ riteria
                       to be fulfilled as those determining the existence of a dispute
                       under Article 36, paragraph 2, of the Statute”.

                                                                                               96




6 CIJ1023.indb 189                                                                                   18/06/13 10:38

                                request for interpretation (diss. op. cot)               630

                    14. The distinction between a dispute within the meaning of Article 60
                 of the Statute (“contestation” in French) and a dispute as referred to in
                 Article 36, paragraph 2, of the Statute (“différend” in French), which is
                 not apparent in the English text, where the term “dispute” is used in both
                 cases, would have merited a few words of explanation. The two concepts
                 do not entail the same procedural requirements. A State which submits
                 an application for interpretation under Article 60 of the Statute is not
                 obliged to exhaust all diplomatic channels beforehand. However, the
                 wording used in paragraph 22 bothers me in so far as it seems to imply a
                 lower threshold for the actual content of the notion of a dispute under
                 Article 60 (“contestation”) than for one under Article 36 (“différend”).
                    15. Of course, it is a matter of prima facie appraisal in this case. The
                 Court does not have to establish definitively the existence of a dispute
                 (“différend”) in the sense of Article 36. However, the notions of “contes-
                 tation” and “différend” have at least two points in common. First, it is
                 for the Court to determine the existence of a dispute (“contestation”).
                 The Court recalled this in the Avena case cited above : “It is for the Court
                 itself to decide whether a dispute within the meaning of Article 60 of the
                 Statute does indeed exist.” (Request for Interpretation of the Judgment of
                 31 March 2004 in the Case concerning Avena and Other Mexican Nation-
                 als (Mexico v. United States of America) (Mexico v. United States of
                 America), Judgment, I.C.J. Reports 2009, p. 13, para. 29.) It is not enough
                 for a party to invoke a dispute (“contestation”) for it to be established.
                 Secondly, there must be “an actual controversy involving a conflict of
                 legal interests between the parties” (Northern Cameroons (Cameroon v.
                 United Kingdom), Preliminary Objections, Judgment, I.C.J. Reports 1963,
                 p. 34).
                    16. But the Court states in paragraph 31 that
                     “this difference of opinion or views appears to relate, next, to the
                     nature of the obligation imposed on Thailand, in the second para-
                     graph of the operative clause of the Judgment, to ‘withdraw any mil-
                     itary or police forces, or other guards or keepers’, and, in particular,
                     to the question of whether this obligation is of a continuing or an
                     instantaneous character”.
                    17. For my part, I cannot see how the alleged obligation asserted by
                 Cambodia can be distinguished from the general obligation under inter-
                 national law to respect territorial integrity and refrain from occupying,
                 with armed elements or civil administration personnel, territory under the
                 sovereignty of a neighbouring State. Cambodia itself concurs in this. In
                 its Application, it declares :
                       “The obligation incumbent upon Thailand to ‘withdraw any mili-
                     tary or police forces, or other guards or keepers, stationed by her at
                     the Temple, or in its vicinity on Cambodian territory’ (second para-
                     graph of the operative clause) is a particular consequence of the gen-
                     eral and continuing obligation to respect the integrity of the territory

                                                                                          97




6 CIJ1023.indb 191                                                                              18/06/13 10:38

                                request for interpretation (diss. op. cot)                  631

                      of Cambodia, that territory having been delimited in the area of the
                      Temple and its vicinity by the line on the Annex I map, on which the
                      Judgment of the Court is based.” (Application instituting proceed-
                      ings, p. 37, para. 45.)
                    18. Both Parties agree on this principle and are committed to respect-
                 ing it. It makes no difference whether the obligation laid down in 1962 is
                 of a “one-off” or permanent nature. The dispute as to the interpretation
                 of the 1962 Judgment relates to the geographical areas under the respec-
                 tive sovereignty of Thailand and Cambodia, but does not concern the
                 consequences that arise from the exercise of sovereignty over the territory
                 thus defined. I can see no disagreement on a point of fact or of law which
                 could constitute a dispute within the meaning of Article 60 of the Statute.
                 To me this appears, as Judge Anzilotti put it, to be incompatible “with
                 the existence of any dispute coming within the terms of Article 60 of the
                 Statute as interpreted above, and reduces the divergence between the
                 views of the two Governments to a question of words” (Interpretation of
                 Judgments Nos. 7 and 8 (Factory at Chorzów), Judgment No. 11, 1927,
                 P.C.I.J., Series A, No. 13 ; dissenting opinion of Judge Anzilotti, pp. 24‑25).
                    19. Nevertheless, I concur with the Court that a difference of views
                 does exist between the Parties as to the meaning or scope of the phrase
                 “vicinity on Cambodian territory”, as used in the second paragraph of
                 the operative part of the 1962 Judgment, and that “there is a sufficient
                 basis for the Court to be able to indicate the provisional measures
                 requested by Cambodia, if the necessary conditions are fulfilled” (para-
                 graph 32 of the Order).


                                   IV. Provisional Measures Indicated

                    20. My main point of contention with the Order concerns the opera-
                 tive part and, more precisely, the principal measure indicated, whereby a
                 provisional demilitarized zone is created, whose co‑ordinates are provided
                 in paragraph 62 of the Order, which is shown in the annexed sketch‑
                 map (p. 553).
                    21. The Parties submitted a very limited amount of cartographic mate-
                 rial to the Court. The only relatively accurate map available to the Court
                 is the Annex I map, prepared in 1907. Notwithstanding its qualities, this
                 map does not represent a reliable technical reference source and does not
                 show developments subsequent to its preparation, in particular the access
                 routes to the Temple. The file lacks a basic recent topographical map
                 showing the exact position of the localities cited by the Parties, etc. More-
                 over, the Parties provided no information on the nature and positions of
                 the military forces present.
                    22. Given the information currently available to us, it is unwise for the
                 Court to define a provisional demilitarized zone based on the information
                 it has. An “armchair strategy”, which is not based on accurate data, may

                                                                                             98




6 CIJ1023.indb 193                                                                                 18/06/13 10:38

                                request for interpretation (diss. op. cot)                632

                 lead to the indication of provisional measures that are inapplicable on the
                 ground.
                    23. The Court rejected Cambodia’s request in the terms in which it was
                 formulated, as it considered it to be too one-sided. It establishes a provi-
                 sional demilitarized zone which includes the disputed territory, and at the
                 same time extends over areas of territory that are unquestionably under
                 the sovereignty of Cambodia or of Thailand. However, for all that the
                 Court’s decision is balanced, it does not seem to me to be appropriate. If,
                 as I fear, the Parties were to find the measure to be inapplicable on the
                 ground, the situation would deteriorate instead of calming down. Far
                 from preserving the rights of each Party, such provisional measures would
                 complicate the principal proceedings, a good part of which would be
                 taken up with mutual accusations of non‑compliance with the measures
                 indicated. The Parties might thus find it difficult to accept the Court’s
                 decision in the principal proceedings regarding the definition of the peri­
                 meter of the “vicinity” falling under Cambodian sovereignty.
                    24. For my part, I would have liked the Court to have based itself on
                 the Order rendered by the Chamber in 1986 in the case concerning the
                 Frontier Dispute (Burkina Faso/Republic of Mali). The Chamber noted at
                 the time in the Order :
                        “Whereas the measures which the Chamber contemplates indicat-
                     ing, for the purpose of eliminating the risk of any future action likely
                     to aggravate or extend the dispute, must necessarily include the with-
                     drawal of the troops of both Parties to such positions as to avoid the
                     recrudescence of regrettable incidents ; whereas, however, the selec-
                     tion of these positions would require a knowledge of the geographical
                     and strategic context of the conflict which the Chamber does not
                     possess, and which in al1 probability it could not obtain without
                     undertaking an expert survey.” (Frontier Dispute (Burkina Faso/
                     Republic of Mali), Order of 10 January 1986, I.C.J. Reports 1986,
                     pp. 10‑11, para. 27.)
                    25. This is not to say that the Court should refrain from indicating pro-
                 visional measures. In a statement dated 14 February 2011, the President of
                 the Security Council, to which the armed incidents had been reported,
                 considered that the dispute should be dealt with at regional level. It called
                 on the two sides to establish a ceasefire and expressed support for the
                 active efforts of ASEAN and the regional organization’s Indonesian Presi-
                 dency to restore peace in the Dangrek sector. The Court supports this
                 effort and asks for the active and immediate co‑operation of the Parties.
                    26. In this case, both Parties asked the Indonesian Presidency of
                 ASEAN to deploy Indonesian observers on both sides of the frontier in
                 question, in order to monitor the Parties’ compliance with their commit-
                 ment to avoid any further armed incidents. The informal meeting of the
                 ASEAN Foreign Ministers on 22 February 2011 welcomed the Parties’
                 commitment and mandated the Indonesian Presidency to implement the
                 decision.

                                                                                           99




6 CIJ1023.indb 195                                                                               18/06/13 10:38

                               request for interpretation (diss. op. cot)               633

                    27. However, the Parties are taking a long time to agree on the practi-
                 cal arrangements for implementing the plan and in particular for posi-
                 tioning the observers. The Court urges the Parties to cease any hostile
                 action in the area of the Temple immediately and to agree, without delay,
                 on the deployment of the observers proposed by the Indonesian Presi-
                 dency. This concrete measure, which is liable to ease the tension and avert
                 the danger of irreparable damage being caused to persons and property,
                 results from the operative clause. I fully endorse it.

                                                              (Signed) Jean-Pierre Cot.




                                                                                        100




6 CIJ1023.indb 197                                                                             18/06/13 10:38

